NO. 07-05-0289-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

AUGUST 25, 2005

______________________________

JERRY LEE SMITH, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2004-406,817; HONORABLE BRADLEY S. UNDERWOOD, JUDGE
_______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
ON ABATEMENT AND REMAND
	Appellant Jerry Lee Smith, acting pro se, perfected appeal from his conviction of
possession of a controlled substance. In response to notice from this court that no
docketing statement had been filed, appellant has advised the court he desires to
prosecute the appeal but remains unrepresented by counsel on appeal.  He asserts he is
unable to retain counsel, requests appointment of counsel and an extension of time to file
the docketing statement.  The record has not been filed, and is not due until September
19, 2005.  In the interest of judicial efficiency we abate this appeal and remand the cause
to the trial court to conduct a hearing and determine whether appellant is indigent and
entitled to appointment of counsel.  
	Should the trial court determine that appellant is indigent, then the trial court shall
take such measures as may be necessary to assure appellant effective assistance of
counsel, including the appointment of counsel.  If counsel is appointed, the name, address,
telephone number, and state bar number of said counsel shall be included in the order
appointing counsel.  Finally, the trial court shall execute findings of fact, conclusions of law,
and such orders as the court may enter regarding the aforementioned issues and cause
its findings and conclusions to be included in a supplemental clerk's record to be filed in
this court no later than Monday, October 3, 2005. 

							Per Curiam
Do not publish.

1, 2005.  
	Accordingly, the appeal is abated and the cause is remanded for further
proceedings.

							Per Curiam

Do not publish.